Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 31, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161331(7)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  In re ANONYMOUS JUDGE
                                                                              SC: 161331
                                                                              RFI No. 2019-023400;
  BEFORE THE JUDICIAL TENURE COMMISSION                                               2019-023410;
                                                                                      2020-023922
  ____________________________________________/

         On order of the Court, the motion to shorten the time period under MCR 9.222(A)(2)
  is considered, and it is GRANTED to the extent that the respondent shall respond in writing
  to the Commission’s written notice of the allegations within 14 days of service.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 31, 2020
         b0728
                                                                               Clerk